Exhibit 10.31

 

FIRST AMENDMENT TO

FINANCING AGREEMENT

 

FIRST AMENDMENT TO FINANCING AGREEMENT, dated as of June 6, 2019 (this
"Amendment"), is by and among the Lenders executing this Amendment, TPG
SPECIALTY LENDING, INC., a Delaware corporation ("TSL"), as collateral agent for
the Lenders (in such capacity, "Collateral Agent"), Ferrellgas, L.P., a Delaware
limited partnership ("Company"), Ferrellgas, Inc., a Delaware corporation
("General Partner"), and certain Subsidiaries of Company, as Guarantors.

WHEREAS, the Company, the General Partner, the Guarantors, TSL, as
administrative agent and lead arranger, the Collateral Agent, and certain
lenders are party to the Financing Agreement, dated as of May 4, 2018 (the
"Financing Agreement").

WHEREAS, the Company, the Collateral Agent and the Required Lenders hereby agree
to modify the Financing Agreement on and subject to the terms set forth herein.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1.         Definitions.  Any capitalized term used herein and not defined shall
have the meaning assigned to it in the Financing Agreement.

2.         Amendments to Definitions.  In Section 1.1 of the Financing
Agreement, the definition of "Fixed Charge Coverage Ratio" is amended and
restated in its entirety to read as follows:

""Fixed Charge Coverage Ratio" means the ratio as of the last day of each
Measurement Period beginning with the last day of the first Fiscal Quarter
ending after the Closing Date of (a) Consolidated EBITDA for such Measurement
Period minus Consolidated Non-Acquisition Capital Expenditures for such
Measurement Period to (b) Consolidated Fixed Charges for such Measurement
Period.  In calculating the Fixed Charge Coverage Ratio, Consolidated
Non-Acquisition Capital Expenditures shall exclude the amount paid by the
Company in Fiscal Year 2019 (the "Initial Period") for vehicles purchased for
the Loan Parties core business activities (the amount of such types of
purchases, the "Discretionary Capital Expenditure Amount") in an amount not to
exceed $35,000,000, provided that the Required Lenders, in their sole discretion
and in direction by writing to the Company, may elect to exclude some or all of
the Discretionary Capital Expenditure Amount made beyond the Initial Period in
the calculation of Consolidated Non-Acquisition Capital Expenditures.  For the
avoidance of doubt, the foregoing amendment to the definition of “Fixed Charge
Coverage Ratio” shall apply to the Measurement Period ended April 30, 2019 for
all purposes of this Agreement notwithstanding that the first amendment to this
Agreement is entered into and effective after April 30, 2019."

 

2.         Asset Sales.  Section 2.13(a) of the Financing Agreement is hereby
amended by adding the following additional sentence at the end thereof to read
as follows:










 

"The Company acknowledges that the Net Proceeds from (i) the Bridger Transport
and Environmental disposition dated July 31, 2018, (ii) the Swan Ranch
disposition dated July 31, 2019, and (iii) the Blue Rhino Global Sourcing
disposition dated July 27, 2019, in each case, have been reinvested in assets in
accordance with this Section 2.13(a)."

 

3.  Conditions to Effectiveness.  The effectiveness of this Amendment is subject
to the fulfillment, in a manner reasonably satisfactory to the Required Lenders,
of each of the following conditions precedent (the date such conditions are
fulfilled or waived by the Required Lenders is hereinafter referred to as the
"First Amendment Effective Date"):

(a)        Representations and Warranties; No Event of Default.  The
representations and warranties contained herein, in the Financing Agreement and
in each other Loan Document, certificate or other writing delivered to any Agent
or any Lender pursuant hereto or thereto on or prior to the date hereof shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to "materiality" or "Material Adverse
Effect" in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such earlier date.  No Event of Default or Default
shall have occurred and be continuing or would result from the consummation of
this Amendment.

(b)        Delivery of Amendment.  Agent shall have received this Amendment,
duly executed by the Loan Parties, the Collateral Agent and the Required
Lenders.

4.         Representations and Warranties.  Each Loan Party represents and
warrants as follows:

(a)        The execution, delivery and performance by each Loan Party of this
Amendment (including, without limitation, Section 5) and the performance by each
Loan Party of the Financing Agreement, as amended hereby, has been duly
authorized by all necessary action, and each Loan Party has all requisite power,
authority and legal right to execute, deliver and perform this Amendment
(including, without limitation, Section 5) and to perform the Financing
Agreement, as amended hereby.

(b)        This Amendment and the Financing Agreement, as amended hereby, is a
legal, valid and binding obligation of each Loan Party, enforceable against each
Loan Party in accordance with the terms thereof, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors' rights generally.

5.         Release.  The Loan Parties may have certain Claims against the
Released Parties, as those terms are defined below, regarding or relating to the
Financing Agreement or





2




 

the other Loan Documents.  The Agents,  the Lead Arranger, the Lenders and the
Loan Parties desire to resolve each and every one of such Claims in conjunction
with the execution of this Amendment and thus each Loan Party makes the releases
contained in this Section 5.  In consideration of the Agents, the Lead Arranger
and the Lenders entering into this Amendment and agreeing to substantial
concessions as set forth herein, each Loan Party hereby fully and
unconditionally releases and forever discharges each of the Agents, the Lead
Arranger and the Lenders, and their respective directors, officers, employees,
subsidiaries, branches, affiliates, attorneys, agents, representatives,
successors and assigns and all persons, firms, corporations and organizations
acting on any of their behalves (collectively, the "Released Parties"), of and
from any and all claims, allegations, causes of action, costs or demands and
liabilities, of whatever kind or nature, from the beginning of the world to the
date on which this Amendment is executed, whether known or unknown, liquidated
or unliquidated, fixed or contingent, asserted or unasserted, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, anticipated or
unanticipated, which any Loan Party has, had, claims to have had or hereafter
claims to have against the Released Parties by reason of any act or omission on
the part of the Released Parties, or any of them, occurring prior to the date on
which this Amendment is executed, including all such loss or damage of any kind
heretofore sustained or that may arise as a consequence of the dealings among
the parties up to and including the date on which this Amendment is executed,
including the administration or enforcement of the Revolving Loans, the Term
Loans, the Obligations, the Financing Agreement or any of the Loan Documents, in
each case, regarding or relating to the Financing Agreement and the other Loan
Documents (collectively, all of the foregoing, the "Claims").  Each Loan Party
represents and warrants that it has no knowledge of any claim by it against the
Released Parties or of any facts or acts of omissions of the Released Parties
which on the date hereof would be the basis of a claim by any Loan Party against
the Released Parties which is not released hereby, in each case, regarding or
relating to the Financing Agreement and the other Loan Documents.  Each Loan
Party represents and warrants that the foregoing constitutes a full and complete
release of all such Claims.

6.         Vehicles.  On or before June 21, 2019 (or such later date as agreed
to by the Collateral Agent in its sole discretion), the Company shall have
delivered evidence to the Collateral Agent, in form and substance reasonably
satisfactory to the Collateral Agent, that all lien applications with respect to
the certificates of title for all vehicles purchased by the Loan Parties since
the Closing Date have been submitted to the applicable department of motor
vehicles to have such certificates of title notated with the name of the
Collateral Agent as a lienholder.  The Loan Parties acknowledge and agree that
failure to comply with the requirements of this Section 6 shall constitute an
Event of Default.

7.         Miscellaneous.

(a)        Continued Effectiveness of the Financing Agreement.  Except as
otherwise expressly provided herein, the Financing Agreement and the other Loan
Documents are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects, except that on and after the First
Amendment Effective Date (i) all references in the Financing Agreement to "this
Agreement",  "hereto",  "hereof",  "hereunder" or words of like import referring
to the Financing Agreement shall mean the Financing Agreement as amended by this
Amendment, and (ii) all references in the other Loan Documents to the "Financing
Agreement",  "thereto",  "thereof",  "thereunder" or words of like import
referring to the Financing





3




 

Agreement shall mean the Financing Agreement as amended by this Amendment.  To
the extent that the Financing Agreement or any other Loan Document purports to
pledge to Agent, or to grant to Agent, a security interest or lien, such pledge
or grant is hereby ratified and confirmed in all respects.  Except as expressly
provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as an amendment of any right, power or remedy of the Agents,
the Lead Arranger and the Lenders under the Financing Agreement or any other
Loan Document, nor constitute a waiver or an amendment of any provision of the
Financing Agreement or any other Loan Document.

(b)        Reaffirmation.  Each of Loan Party hereby reaffirms its obligations
under each Loan Document to which it is a party.  Each Loan Party hereby further
ratifies and reaffirms the validity and enforceability of all of the liens and
security interests heretofore granted, pursuant to and in connection with the
Pledge and Security Agreement or any other Loan Document, to Agent, as
collateral security for the obligations under the Loan Documents in accordance
with their respective terms, and acknowledges that all of such Liens and
security interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof.

(c)        Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Amendment by telefacsimile or electronic mail shall be equally as effective
as delivery of an original executed counterpart of this Amendment.

(d)        Headings.  Section headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(e)        Costs and Expenses.  The Loan Parties agree to pay on demand all
reasonable fees, costs and expenses of the Agents  and the Lenders executing
this Amendment in connection with the preparation, execution and delivery of
this Amendment.

(f)        First Amendment as Loan Document.  Each Loan Party hereby
acknowledges and agrees that this Amendment constitutes a "Loan Document" under
the Financing Agreement.  Accordingly, it shall be an Event of Default under the
Financing Agreement if (i) any representation or warranty made by any Loan Party
under or in connection with this Amendment shall have been untrue, false or
misleading in any material respect when made, or (ii) any Loan Party shall fail
to perform or observe any term, covenant or agreement contained in this
Amendment.

(g)        Governing Law.  This Amendment shall be governed by the laws of the
State of New York.

(h)        Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN,





4




 

INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.

 

[Remainder of this Page Intentionally Left Bank]

 

 



5




 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

FERRELLGAS, L.P.

 

 

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

 

By:

/s/ Bill Ruisinger

 

 

Name: Bill Ruisinger

 

 

Title: Interim CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL PARTNER:

 

 

 

 

 

FERRELLGAS, INC.

 

 

 

 

 

By:

/s/ Bill Ruisinger

 

 

Name: Bill Ruisinger

 

 

Title: Interim CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

GUARANTOR SUBSIDIARIES:

 

 

 

 

 

BLUE RHINO GLOBAL SOURCING, INC.

 

 

 

 

 

By:

/s/ Bill Ruisinger

 

 

Name: Bill Ruisinger

 

 

Title:

 

 

 

 

 

 

 

 

 

BRIDGER LOGISTICS, LLC

 

 

 

By: Ferrellgas, L.P., its sole member

 

By: Ferrellgas, Inc., its general partner

 

 

 

By:

/s/ Bill Ruisinger

 

 

Name: Bill Ruisinger

 

 

Title:

 










 

:

 

 

 

 

BRIDGER LAKE, LLC

 

BRIDGER MARINE, LLC

 

BRIDGER ADMINISTRATIVE SERVICES II, LLC

 

BRIDGER REAL PROPERTY, LLC

 

BRIDGER TRANSPORTATION, LLC

 

BRIDGER LEASING, LLC

 

BRIDGER STORAGE, LLC

 

BRIDGER RAIL SHIPPING, LLC

 

 

 

By:  Bridger Logistics, LLC, its sole member

 

By:  Ferrellgas, L.P., its sole member

 

By:  Ferrellgas, Inc., its general partner

 

 

 

 

 

By:

/s/ Bill Ruisinger

 

 

Name: Bill Ruisinger

 

 

Title:

 

 

 

 

 

 

 

 

 

J.J. ADDISON PARTNERS, LLC

 

J.J. KARNACK PARTNERS, LLC

 

J.J. LIBERTY, LLC

 

 

 

 

By:  Bridger Real Property, LLC, its sole member

 

By:  Bridger Logistics, LLC, its sole member

 

By:  Ferrellgas, L.P., its sole member

 

By:  Ferrellgas, Inc., its general partner

 

 

 

 

 

By:

/s/ Bill Ruisinger

 

 

Name: Bill Ruisinger

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BRIDGER TERMINALS, LLC

 

 

 

 

 

SOUTH C&C TRUCKING, LLC

 

 

 

 

 

By:  Bridger Logistics, LLC, its sole member

 

By:  Ferrellgas, L.P., its sole member

 

By:  Ferrellgas, Inc., its general partner

 

 

 

 

 

By:

/s/ Bill Ruisinger

 

 

Name: Bill Ruisinger

 

 

 

Title:

 

 





 




 

 

TPG SPECIALTY LENDING, INC.,

 

as Collateral Agent and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Joshua Easterly

 

 

Name: Joshua Easterly

 

 

 

Title: Director & Chief Executive Officer

 





 




 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Steve Roberts

 

 

Name: Steve Roberts

 

 

 

Title: Senior Vice President

 





 




 

 

TAO TALENTS, LLC,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Joshua Easterly

 

 

Name: Joshua Easterly

 

 

 

Title: Vice President

 





 




 

 

BTC HOLDINGS FUND , LLC,

 

as a Lender

 

 

 

By:  Blue Torch Credit Opportunities Fund I LP, its sole member

 

 

 

BY:  Blue Torch Credit Opportunities GP LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin Genda

 

 

Name: Kevin Genda

 

 

 

Title: CEO

 

 

